Citation Nr: 1442161	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-06 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for gout.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected gout.  Since the claim is being remanded, updated treatment records should be obtained as well.  

With respect to the issue of entitlement to a TDIU, the Court has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the August 2012 Board hearing, the Veteran testified that he was no longer working due to symptoms relating to his service-connected gout.  Accordingly, in light of the Court's decision in Rice, the Board directs the RO/AMC to proceed with the appropriate development of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 (2013), must be fully met.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected gout.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file, Virtual VA e-folder, or VBMS e-folder.  

A specific request should be made for VA treatment records from the Ralph H. Johnson VA Medical Center in Charleston, South Carolina, dated since September 2010.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Associate with the paper claims file or Virtual VA or VBMS e-folder the Veteran's Social Security Administration (SSA) records.  This includes a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim remaining on appeal, as well as copies of all medical records underlying the determination.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination, preferably with a rheumatologist, to determine the nature and severity of his service-connected gout.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The VA examiner must indicate all present symptoms and manifestations attributable to the Veterans service-connected gout, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5002 for rheumatoid arthritis, including, as appropriate, under the criteria for when there is an active process.  

The VA examiner must identify all affected joint regions; and report complete range of motion findings for the affected joint(s); whether pain or weakness significantly limits functional ability during flare-ups or when the measured area(s) is/are used repeatedly over a period of time.  The examiner must also be asked to determine whether the affected joint region(s) exhibits weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of additional range of motion lost due to any weakened movement, excess fatigability or incoordination.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner must also provide an opinion concerning the impact of the Veteran's gout on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities. 

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefits sought are not granted, furnish the Veteran with a supplemental statement of the case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



